Citation Nr: 1045021	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a burn scar of the third 
finger of the right hand.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that, in pertinent part, denied service connection for a 
burn scar of the third right finger, and a left wrist scar.  The 
Veteran filed a timely notice of disagreement as to the RO's 
decision and, in January 2008, a statement of the case was issued 
as to these matters.  However, the Veteran's February 2008 
substantive appeal (VA Form 9) specifically limited his appeal to 
the claim for service connection for a burn scar on the third 
finger of the right hand.

The Veteran testified during a hearing at the RO before the 
undersigned in June 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a burn 
scar of the third finger of the right hand.

A veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Similarly, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

During his June 2009 Board hearing, the Veteran testified that he 
currently suffers from loss of feeling in the third finger of his 
right hand due to a burn injury sustained in service while 
setting up night fires.  Although he denied receiving any current 
treatment for the burn scar residuals, he showed the undersigned 
Acting Veterans Law Judge a scar on the knuckle of the third 
finger of his right hand.  

A review of the Veteran's service treatment records reveals that 
he burned the third finger on his right hand while setting out 
signal fires at night in October 1969.  Vesicle formation was 
noted, and the wound was treated with furacin and tetracaine 
dressing.  Five days later, a physician debrided the area and 
applied lidocaine and furacin dressing.  However, the Board notes 
that, at the time completion of the Veteran's January 1971 Report 
of Medical History and Report of Medical Examination at 
separation from service, the October 1969 burn injury was not 
noted.  

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Accordingly, the Board is of the opinion that the Veteran should 
be afforded an appropriate VA examination(s) to determine the 
etiology of any current residuals of the burn injury found to be 
present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (to 
the effect that the evidence need only require that it 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination 
to determine the etiology of any disorder(s) 
manifested by scarring of or loss of feeling 
in the third finger of the right hand found 
to be present.  The Veteran's claims file 
should be made available to the examiner(s) 
prior to the examination(s).  All indicated 
tests and studies should be performed and all 
clinical findings reported in detail.  

The examiner should address the following:

a)	Does the Veteran have any current 
residual disability due to the burn 
injury to the third finger of his 
right hand, noted in his service 
treatment records including 
scarring, loss of feeling, or 
another disorder?  

b)	If so, is it at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that the 
Veteran has scarring or loss of 
feeling, or another disorder of the 
third finger of the right hand, 
causally linked to any incident of 
his active military service 
(including the findings noted in 
the October 1969 service treatment 
records), or is such a relationship 
unlikely (i.e., less than a 50-50 
degree of probability).  In 
addressing this question, the 
examiner is requested to review the 
claims file, including the October 
1969 service treatment records, 
reflecting treatment for a burn 
injury.  

c)	A complete rationale is requested 
for any opinion rendered.  Such 
opinion should discuss the facts of 
record, including those found in 
the service treatment records.

2.	The RO/AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directives were accomplished.  
Return the case to the examiner(s) if all 
questions posed were not answered.

3.	Readjudicate the Veteran's claim for 
service connection.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal 
since the January 2008 statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


